Citation Nr: 1822454	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to May 1976 and from January 1979 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Saint Paul, Minnesota. 

This matter has been before the Board on multiple occasions.  Most recently, in September 2017, the Board determined that it could not decide the claim based on examinations of record and remanded the claim to afford the Veteran a new examination.  The Veteran underwent a new VA examination later that month; and appeal has been returned to the Board for a final decision.  


FINDING OF FACT

Since the Veteran's September 2011 claim for an increased rating for bilateral hearing loss, audiometric testing has revealed no worse than Level IV hearing in the right ear and Level II hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an increased, compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

Analysis

The Veteran was granted service connection for bilateral hearing loss at a noncompensable rating, effective July 1, 1992.  He filed the claim on appeal in September 2011.  

The Veteran underwent a VA hearing loss examination in December 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
65
75
LEFT
10
15
25
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The average of these thresholds is 49 decibels for the right ear and 34 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity in each ear.  Those levels, in turn, warrant a noncompensable rating under Table VII.

The Veteran underwent a private hearing loss examination in May 2015.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
75
LEFT
15
20
40
45
55

This examination did not use the Maryland CNC speech discrimination test, therefore it is not acceptable for VA rating purposes.  The average of these thresholds is 49 decibels for the right ear and 34 decibels for the left ear.  Though the results are not adequate for rating, it is noted that these results do not differ drastically from those recorded during the December 2011 examination.

The Veteran was afforded a new VA hearing loss examination in January 2012.  At that time, the examiner determined that puretone thresholds could not be tested at any frequency because the Veteran's responses were inconsistent, even with reconstruction.  Additionally, the Veteran's responses on word recognition were often nonsense words in a pattern not seen on someone with actual poor speech recognition ability from hearing loss.  These responses led the examiner to believe that the Veteran was not cooperating for testing and that the results were therefore not reliable.  

The Veteran underwent a new private hearing loss examination in February 2017.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
75
80
LEFT
20
25
45
55
60

Once again, however, this examination did not utilize the Maryland CNC speech discrimination test and is not acceptable for VA rating purposes. 

The Veteran underwent a new VA hearing loss examination in September 2017.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
65
75
LEFT
20
25
35
50
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear. 

The average of these thresholds is 54 decibels for the right ear and 40 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level IV acuity in the right ear and level II acuity in the left ear.  Although these results show worsened overall hearing from the December 2011 examination, they continue to correspond to a 0 percent rating under Table VII.

The Veteran underwent another private hearing loss examination later in September 2017.  At that examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
n/a
85
LEFT
50
45
60
n/a
70

Speech audiometry revealed speech recognition ability of 88 percent in each ear.

This examination did not test the pure tone threshold at the 3000 Hz frequency.  As a result, an average threshold cannot be calculated for VA hearing loss purposes and the test is not acceptable.  The Board notes that the Veteran's representative, in a March 2018 appellate brief, requested that, if the Board could not grant the Veteran's claim it should remand the appeal to see if the private examination, including readings at the 3000 Hz frequency, would warrant a higher evaluation.  The Board finds that such action is not warranted.  The September 2017 private examination was performed only six days after the September 2017 VA examination.  The VA examination tested the Veteran at all frequencies and tested speech discrimination using the Maryland CNC list and is therefore an appropriate measurement of his hearing.  The Veteran has not provided any reasoning as to why the VA examination was inadequate or why his hearing would have worsened to a compensable degree after six days. 

In sum, the Veteran is not entitled to a higher, schedular rating for bilateral hearing loss at any point pertinent to this appeal. The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Here, the audiometry results show a level of hearing loss that is compatible with a noncompensable rating.  Additionally, the Veteran has neither asserted nor complained of additional uncompensated symptoms associated with his service-connected hearing loss.

For all the foregoing reasons, the Board finds that, there is no basis for a compensable schedular rating for bilateral hearing loss.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to an increased, compensable rating for bilateral hearing loss is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


